DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed September 10, 2021.
Allowable Subject Matter
Claims 1-7 and 9-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Son et al. to further includes, among other things, the specific of a method of controlling on-die termination in a memory system comprising of setting the first resistance value and the second resistance value to a same resistance value when a current mode of the memory system is a first mode, setting the first resistance value and the second resistance value to different resistance values when the current mode is a second mode (claims 1 and 15), and the specific of a resistance value of the ODT circuit of the second DRAM chip corresponding to a write non-target of the first and second DRAM chips being a first resistance value during a write operation on the first DRAM chip corresponding to a write target of the first and second DRAM chips, and a resistance value of the ODT circuit of the second DRAM chip being set to a second resistance value different from the first resistance value during a read operation on the first DRAM chip (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844